Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Ryan Hart, Chief Executive Officer and Chief Financial Officer of TurkPower Corporation, hereby certifies, pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that : 1. The Quarterly Report on Form 10-Q for the period ended February 29, 2012 (the “Report”) fully complies with requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of TurkPower Corporation. April 23, 2012 /s/Ryan Hart Name:Ryan Hart Title: Chief Executive Officer and Chief Financial Officer (principal executive andfinancial officer)
